     Case 2:12-bk-15652-RK        Doc 1433 Filed 06/03/19 Entered 06/03/19 10:09:08                  Desc
                                    Main Document    Page 1 of 6


 1   NICOLAS T. HANNA
     United States Attorney
 2   THOMAS D. COKER
     Assistant United States Attorney
 3   Chief, Tax Division
     NAJAH J. SHARIFF (Cal. Bar No. 201216)
 4   Assistant United States Attorney
            Federal Building, Suite 7211
 5          300 North Los Angeles Street
            Los Angeles, California 90012
 6          Telephone: (213) 894-2534
            Facsimile: (213) 894-0115
 7          E-mail: najah.shariff@usdoj.gov
 8   Attorneys for the United States of America
 9
                               UNITED STATES BANKRUPTCY COURT
10
                                 CENTRAL DISTRICT OF CALIFORNIA
11
                                        LOS ANGELES DIVISION
12
     In re:                                          )   Case No. 2:12-bk-15652-RK
13                                                   )
     DALE ALFRED WILLIAMS.                           )   Chapter 11
14                                                   )
                                                     )   STIPULATION TO CONTINUE STATUS
15
              Debtor and Debtor-in-Possession.       )   CONFERENCE
                                                     )
16                                                   )   Currently Scheduled Hearing:
                                                     )   Hearing Date: July 3, 2019
17                                                   )   Time:         11:00 a.m.
                                                     )   Courtroom:    1568
18                                                   )
                                                     )   Location:      255 E. Temple Street
19                                                   )                 Suite 1560
                                                     )                 Los Angeles, CA 90012
20                                                   )
                                                     )   Requested Hearing:
21                                                   )   Hearing Date: July 17, 2019
                                                     )   Time:         11:00 a.m.
22                                                   )   Courtroom:    1568
                                                     )   Location:      255 E. Temple Street
23                                                   )                 Suite 1560
                                                     )                 Los Angeles, CA 90012
24                                                   )
                                                     )
25                                                   )
26            The United States of America (“United States”) on behalf of its agency, the Internal
27   Revenue Service (“IRS”), and the Debtor Dale Williams. (“Debtor”) (collectively “Parties”),
28   through their respective counsel of record, enter in this Stipulation to Continue the Status

                                                  -1-
     Case 2:12-bk-15652-RK         Doc 1433 Filed 06/03/19 Entered 06/03/19 10:09:08               Desc
                                     Main Document    Page 2 of 6


 1   Conference based upon the following facts and circumstances:
 2                                                  RECITALS
 3            1.     A Status Conference is scheduled for Wednesday July 3, 2019, at 11:00 AM in
 4   this matter.
 5            2.     Counsel for the United States, Najah J. Shariff (“AUSA Shariff”), has an
 6   unexpected family matter to attend to requiring her to be out of the country during the week of
 7   July 1, 2019.
 8            3.     Consequently, AUSA Shariff will not be able to attend the scheduling conference
 9   on July 3, 2019.
10            4.      AUSA Shariff has met and conferred with Debtor’s counsel to continue the
11   Status Conference from July 3, 2019, to July 17, 2019.
12            5.     Counsel for the Debtor has agreed to this short continuance.
13            6.     Therefore, the Parties have agreed to stipulate to continue the Status Conference
14   as set forth below.
15                                              STIPULATION
16            NOW THEREFORE, in consideration of the foregoing recitals, which are fully
17   incorporated herein by this reference, the Parties agree as follows:
18         A. The Parties request to continue the Status Conference from Wednesday July 3, 2019, at
19            11:00 a.m. to Wednesday July 17, 2019, at 11:00 a.m., or to such date and time thereafter
20            as is convenient for the Court.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                  -2-
Case 2:12-bk-15652-RK   Doc 1433 Filed 06/03/19 Entered 06/03/19 10:09:08   Desc
                          Main Document    Page 3 of 6
        Case 2:12-bk-15652-RK                    Doc 1433 Filed 06/03/19 Entered 06/03/19 10:09:08                                       Desc
                                                   Main Document    Page 4 of 6



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
300 N. Los Angeles Street, Room 7211
Los Angeles, CA 90012

A true and correct copy of the foregoing document entitled (specify): Stipulation to Continue Status Conference will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
  06/03/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 06/03/2019 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 06/03/2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
        (Personal Delivery)

        Honorable Robert N. Kwan
        United States Bankruptcy Court
        Central District of California
        Edward R. Roybal Federal Building and Courthouse
        255 E. Temple Street, Suite 1682 / Courtroom 1675
        Los Angeles, CA 90012
                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 06/03/2019                       Barbara Le
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
         Case 2:12-bk-15652-RK                   Doc 1433 Filed 06/03/19 Entered 06/03/19 10:09:08                                       Desc
                                                   Main Document    Page 5 of 6




                            PROOF OF SERVICE OF DOCUMENT (Attachment)


1.   TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):


        Sharon R Biederman akiba1708@yahoo.com
        Carl P Blaine cewing@wkblaw.com
        Vivian Bodey vivian.bodey@irscounsel.treas.gov
        J Scott Bovitz bovitz@bovitz-spitzer.com
        David W Brody dbrody@brody-law.com, bknotice@brody-law.com
        Joseph H Catmull jcatmull@pacificwesternbank.com
        Thomas W Dressler
        Meredith R Edelman meredith.edelman@dlapiper.com
        David K Eldan malvarado@pmcos.com, efilings@pmcos.com
        David K Eldan malvarado@pmcos.com, efilings@pmcos.com
        Todd S Garan ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com
        Richard H Golubow rgolubow@wcghlaw.com,
         pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
        Katherine Gough , enewham@squarmilner.com
        Kavita Gupta kgupta@guptaferrer.com
        Brian T Harvey bharvey@buchalter.com, IFS_filing@buchalter.com;dbodkin@buchalter.com
        D Edward Hays ehays@marshackhays.com, 8649808420@filings.docketbird.com
        D Edward Hays ehays@marshackhays.com, 8649808420@filings.docketbird.com
        Sarah Cate Hays shays@marshackhays.com, 8649808420@filings.docketbird.com
        Ronald S Hodges rhodges@shbllp.com, bbailey@shbllp.com
        Garrick A Hollander ghollander@wcghlaw.com,
         pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
        Jill M Holt Golubow jgolubow@winthropcouchot.com,
         pj@winthropcouchot.com;vcorbin@winthropcouchot.com
        Mark S Horoupian mhoroupian@sulmeyerlaw.com,
         dwalker@sulmeyerlaw.com;mhoroupian@ecf.inforuptcy.com
        Rika Kido rkido@shbllp.com, avernon@shbllp.com
        Jeannie Kim jkim@buchalter.com, docket@buchalter.com
        Peter W Lianides plianides@wcghlaw.com,
         pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
        William N Lobel wlobel@pszjlaw.com,
         nlockwood@pszjlaw.com;jokeefe@pszjlaw.com;banavim@pszjlaw.com
        Kerri A Lyman klyman@irell.com
        Mike D Neue mneue@dynamic-law.com, mwjaraki@me.com
        Robert E Opera ropera@wcghlaw.com,
         pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
        R Gibson Pagter gibson@ppilawyers.com, ecf@ppilawyers.com;pagterrr51779@notify.bestcase.com
        Bertrand Pan bertpan2000@gmail.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:12-bk-15652-RK                    Doc 1433 Filed 06/03/19 Entered 06/03/19 10:09:08                                       Desc
                                                   Main Document    Page 6 of 6


       Renee M Parker renee.parker@mtglawfirm.com, bknotice@earthlink.net
       Kurt Ramlo kr@lnbyb.com, kr@ecf.inforuptcy.com
       Bobby Samini saminicourtnotice@gmail.com,
        bobby.samini@saminicohen.com;nicoleprado@saminicohen.com
       Najah J Shariff najah.shariff@usdoj.gov, USACAC.criminal@usdoj.gov
       Thomas E Shuck efilings@pmcos.com
       Leonard M Shulman lshulman@shbllp.com
       Ramesh Singh claims@recoverycorp.com
       Ramesh Singh claims@recoverycorp.com
       Adam M Starr starra@gtlaw.com, laik@gtlaw.com
       Howard Steinberg steinbergh@gtlaw.com, pearsallt@gtlaw.com;laik@gtlaw.com
       James E Till jtill@btntlaw.com, maraki@btntlaw.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Gilbert B Weisman notices@becket-lee.com
       Gilbert B Weisman notices@becket-lee.com
       Johnny White JWhite@wrslawyers.com, aparisi@wrslawyers.com
       Minna C Yang myang@wkblaw.com, cewing@wkblaw.com
       Hatty K Yip hatty.yip@usdoj.gov

2. TO BE SERVED BY UNITED STATES MAIL:

        Dale Alfred Williams
        1024 Bayside Drive #384
        Newport Beach, CA 92660




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
